Citation Nr: 1145183	
Decision Date: 12/12/11    Archive Date: 12/21/11

DOCKET NO.  08-13 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel

INTRODUCTION

The Veteran had active military service from September 1963 to February 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin denied service connection for depression.

In June 2007, the Veteran testified at a hearing conducted before a decision review officer.  A transcript of the hearing has been associated with the claims folder.

The Board observes that, in February 2009, the United States Court of Appeals for Veterans Claims (Court) held that, when a claimant identifies PTSD without more, it cannot be considered the claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms that the claimant describes, and the information that the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) that his/her mental condition, whatever it is, causes him/her.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In this case, post-service medical records show that the Veteran has been diagnosed with depression and PTSD.  Therefore, in accordance with Clemons, the Board has characterized the issue on appeal as is set forth on the title page to include all post-service psychiatric disorders with which the Veteran has been diagnosed.


FINDINGS OF FACT

1.  The Veteran's depression is as likely as not related to his active duty.

2.  At no time during the appeal period has the Veteran been shown to have PTSD related to a verified in-service stressor.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, he has depression that was incurred in his military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  

The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with regard to the issue of entitlement to service connection for a psychiatric disorder to include depression and PTSD, no further discussion of these VCAA requirements is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

The Veteran contends that he has a psychiatric disorder, to include depression and PTSD as a result of his military service.  He has reported that he felt racially discriminated against, saw wounded soldiers, had two friends die from snake bites, and saw other soldiers killed when a helicopter landed on their tent.
Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).

Entitlement to service connection for PTSD in particular requires medical evidence diagnosing PTSD in accordance with the DSM-IV, a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2011); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

In this case, the Veteran's DD 214 shows that his military occupational specialty (MOS) was that of a field music bugler.  He did not receive any decorations or medals denoting participation in combat.  Indeed, he has not contended having experienced combat in service.  Where VA determines that the Veteran did not engage in combat with the enemy, or that the Veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regards to the corroboration of stressors, the Board observes the recent amendment to 38 C.F.R. § 3.304 concerning stressors based on a veteran's "fear of hostile military or terrorist activity."  Specifically, the amendment provides that, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

As the Veteran has not reported fear of hostile military or terrorist activity, the amendment does not apply to his appeal.  Accordingly, his statements concerning the alleged stressors may not be accepted, standing alone, as sufficient proof of their occurrence.  A memorandum dated in February 2008 indicates that personnel records that could verify the Veteran's reported stressors were unavailable.  The Veteran's reported stressors of witnessing wounded soldiers, having two friends die from snake bites, and witnessing a helicopter land on a tent and kill those inside, therefore, have not been verified.
The Veteran's service treatment records (STRs) show no treatment for, or diagnosis of, any psychiatric disorder.  Indeed, the Veteran has not contended that he received any psychiatric treatment for, or was diagnosed with, a psychiatric disorder while in service.

According to post-service medical records, the Veteran was diagnosed with a major depressive disorder in September 2005.  In January 2006, the Veteran reported racism he found in service.  He indicated that he found it frustrating not to be able to go to the same clubs, hearing pro segregation speeches, and having to play music "behind bushes" due to being African American.  

The Veteran was afforded a VA examination in April 2006.  The Veteran reported that he had not had any treatment for depression prior to his current treatment at VA.  He reported an alcohol problem dating back to 1964.  He indicated that he began abusing alcohol to deal with the racial discrimination that he experienced while in the service and his resulting depression.  In terms of the history of his depression, the Veteran claimed that in 1963 or 1964 he heard a political speech that contained many racist comments.  He described a history of depression since then, specifically in response to the racial discrimination that he experienced, as well as leaving the service due to a leg disorder and feeling inadequate.  The Veteran stated that he also had difficulty getting jobs after service because of his physical problems and felt depressed about that as well.  Following examination and review of the Veteran's medical records, the examiner in pertinent part diagnosed the Veteran with a depressive disorder not otherwise specified.  The examiner opined that the Veteran described that he currently felt depressed about a variety of issues, but clearly described a history of depression beginning in the military in response to the racial discrimination that he experienced there.  It was the examiner's opinion that it was at least as likely as not that the Veteran's depression was related to his time in the military service.  

At the June 2007 hearing, the Veteran reported that he first started receiving treatment for his depression in 2005.  He reported his in-service stressor of friends being killed by snake bites.  He testified that he was the only African American in the band, drum, and bugle corps at Camp Lejeune, North Carolina.  The Veteran testified that there was a rally in North Carolina for a politician and that they were told to play at the rally.  The Veteran did not want to play, but was told that he would have to perform or he would be sent to the brig.  At the rally, the politician made racist comments and indicated his support for segregation.  The Veteran was the only African American person there.  He testified that he was not claiming that anyone in particular in service discriminated against him.  Rather, the Veteran was treated no differently than other African Americans at that time.  He further testified that that was when he started to feel depressed.  

A treatment record dated in February 2006 shows that the Veteran reported that the deaths of two of his brothers were major traumas or stressors that contributed to his depression.  He also reported that some of the racial tensions and discrimination that he felt while in the military contributed to his depression at that time, but that he had worked through and let go much of that through his post-military years.  The Veteran did not consistently state that incidents from service caused him specifically to be depressed on a consistent basis.  VA treatment records in September 2006 show that the Veteran was diagnosed with PTSD symptoms and subsequent treatment records show a diagnosis of PTSD in addition to depression.  

Based on a review of the evidence, the Board finds that service connection for depression is warranted.  The Veteran has reported throughout this appeal that he first felt depressed in service as a result of discrimination.  Although the Veteran did not specifically report being discriminated against by anyone in particular in service, his statements have indicated that, as an African American in the early 1960s, racism and discrimination occurred.  As a result of feeling discrimination, the Veteran reportedly started feeling depressed while in service.  The Veteran is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  In this case, the Board also finds the Veteran to be credible in reporting that the onset of his depression occurred in service and has continued since service.  

In light of the Veteran's credible and competent reports of the onset of his depression, the Board finds that the evidence supports a finding of the onset of depression in service and a continuity of symptomatology since service.  The Board's conclusion is further supported by the April 2006 VA examiner's positive nexus opinion.  Based on the Veteran's credibly reported history, the examiner's opinion indicates that the onset of the Veteran's depression occurred in service in response to racial discrimination that the Veteran felt at that time.  That opinion is uncontradicted.  No medical professional has provided any opinion to indicate that the symptomatology first experienced by the Veteran's in service is not the same as his current sympatomology associated with his diagnosed depression.  In other words, no medical evidence has been presented to show that the Veteran's symptoms in service were not indicative of his recently diagnosed depression.  The Board is persuaded by the VA examiner's opinion indicating that the Veteran's currently diagnosed depression began in service and is therefore related to his service.  

Furthermore, the Board observes that, in some instances, lay evidence may be sufficient to establish a nexus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (rejecting view lay person is not competent to provide testimony regarding nexus).  In this case, the Veteran has provided a competent and credible report that his depression occurred in service.  Additionally, the Veteran's contentions throughout this appeal have indicated a continuity of symptomatology since service.  Therefore, in addition to the April 2006 VA examiner's positive nexus opinion, the Board also concludes that the Veteran's reports are sufficient to establish a positive nexus. 

The Board acknowledges that the February 2006 record that shows that the Veteran reported that the deaths of two of his brothers were major traumas or stressors that contributed to his depression.  However, the Veteran also reported that some of the racial tensions that he felt and discrimination that he felt while in the military contributed to his depression at that time.  Although the Veteran further indicated that he had worked through and let go much of that through his post-military years, the evidence still shows that the onset of his depression occurred in service and has continued since service.  In this case, the Veteran's reports and post-service treatment records indicate that, although different issues affect the Veteran's current depression, the onset of his depression actually began in service and continued since service.

With regard to the Veteran's claim that he has PTSD, the Veteran's reported in-service stressors have not been verified.  Furthermore, no medical professional has provided any opinion indicating that the Veteran's feelings of racism and discrimination in service are a sufficient stressor to warrant a diagnosis of PTSD.  Without a diagnosis of PTSD related to a verified in-service stressor, service connection for PTSD is not warranted.  38 C.F.R. §§ 3.304(f); 4.125(a).  

Accordingly, in considering the Veteran's competent and credible lay statements, the positive nexus opinion of the VA examiner, as well as the pertinent medical evidence of record, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that the Veteran has depression that was incurred in service.  The evidence is in favor of the grant of service connection for depression.  Service connection for depression is, therefore, granted.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2011).  


ORDER

Entitlement to service connection for depression is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


